Citation Nr: 0118202	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  94-23 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for osteoarthritis, to 
include arthritis as secondary to service-connected shrapnel 
wounds.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had service from January 1969 to October 1970.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefit sought on appeal.  During 
the pendency of the appeal, the veteran's claims file was 
transferred to the Cleveland, Ohio (RO).  


REMAND

The veteran claims entitlement to service connection for 
osteoarthritis, to include arthritis as secondary to service-
connected shrapnel wounds.  However, a review of the claims 
file reveals that additional development is required prior to 
adjudication of the veteran's appeal.  The veteran has 
variously requested to be scheduled for a hearing before a 
Member of the Board at the RO or a videoconference hearing in 
connection with the issue on appeal and has not yet been 
scheduled for either.  Recently, in an April 1999 statement, 
the veteran indicated that he was "still requesting a 
hearing before the traveling section of the BVA."  In a 
December 1999 letter, the RO requested the veteran to 
indicate whether he would agree to attend a videoconference 
hearing in lieu of a hearing before a Member of the Board at 
the RO.  This notification was not received by the veteran 
and was returned to the RO because of the unavailability of a 
forwarding address for the veteran.  In October 1999, the 
veteran requested that his claims file be transferred from 
the Louisville, Kentucky RO to the Cleveland, Ohio RO. 

In a June 2000 statement, the veteran's representative 
indicated that the veteran would advance additional argument 
in support of his claim for entitlement to service connection 
for osteoarthritis during his personal hearing.  A VA Form 
119 (Report of Contact) dated in November 2000 indicates that 
the veteran advised the RO that he wished to be scheduled for 
a videoconference hearing at the Huntington, West Virginia 
RO.  However, in a subsequent December 2000 letter, the RO 
advised the veteran that it would not be possible to schedule 
the veteran for a videoconference hearing at the Huntington, 
RO, as those types of hearings were not available in 
Huntington.  Therefore, the RO requested the veteran to 
clarify his hearing request and to advise if he was willing 
to appear at a videoconference hearing to be scheduled at a 
different RO, or if he would prefer to be scheduled for a 
hearing before a Member of the Board at the RO.  Thereafter, 
in January 2001, the RO contacted the veteran and advised him 
that the December 2000 letter was erroneous and it was 
possible for the veteran to be scheduled for a 
videoconference hearing in Huntington.  The case was 
subsequently transferred to the Board later in January 
without affording the veteran a hearing before the Board.

The Board sought to clarify the veteran's desire and 
preference for a BVA hearing by way of a letter dated in 
April 2001.  That letter informed the veteran that "[i]f you 
do not respond within 30 days from the date of this letter, 
the Board will assume you want a hearing before a member of 
the Board at the Cleveland Regional Office."  As of the date 
of this decision, the veteran has not responded to the Boards 
April 2001 letter.  As such, the veteran has an outstanding 
request for a BVA hearing.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:


The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO as soon as practicable, or if 
specifically requested by the veteran, 
for a videoconference hearing.  
Thereafter, the case should be returned 
to the Board for appellate review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


